Order unanimously affirmed, without costs. Memorandum: In 1971 plaintiffs sued defendants for personal injuries, alleging causes of action in negligence, breach of warranty and strict products liability. By order dated March 8, 1974 Special Term, applying the rule of Mendel v Pittsburgh Plate Glass Co. (25 NY2d 340), dismissed the warranty and strict liability actions as time barred. No appeal was taken from that order. On this appeal plaintiffs seek to reverse a second order of Special Term which denied their application pursuant to CPLR 3025. By that application they sought to amend their complaint to reallege causes of action in breach of warranty and strict products liability now timely under Victorson v Bock Laundry Mach. Co. (37 NY2d 395). We find no abuse of discretion by Special Term in denying the application to amend (see Spindell v Brooklyn Jewish Hosp., 35 AD2d 962, affd 29 NY2d 888; Siegel, New York Practice, § 276; and see, generally, Matter of Gowan v Tully, 45 NY2d 32; Slater v American Min. Spirits Co., 33 NY2d 443; Meyer v Droms, 68 AD2d 942). (Appeal *811from order of Jefferson Supreme Court—amend complaint.) Present—Cardamone, J. P., Simons, Callahan, Doerr and Moule, JJ.